Citation Nr: 1234270	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  07-38 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for sarcoidosis. 

2.  Entitlement to service connection for Lyme disease, to include residuals thereof. 

3.  Entitlement to service connection for rheumatic fever, to include residuals thereof. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel 


INTRODUCTION

The Veteran had active military service from November 1984 to November 1987 and from January 2, 1991, to July 17, 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2006 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in Baltimore, Maryland. 

In August 2010, the Veteran testified before a Veterans Law Judge at a hearing at the Central Office in Washington, D.C. A copy of the transcript of that hearing is of record. 

In November 2010 the Board remanded the Veteran's current claims for additional development.  

The Veterans Law Judge before whom the Veteran testified in August 2010 is no longer a Board employee, however in a September 2012 written statement the Veteran indicated that he does not want another Board hearing and wanted the Board to consider his case on the evidence of record. 

The issues of entitlement to service connection for rheumatic fever and Lyme disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDING OF FACT

Resolving all doubt, the competent evidence shows a relationship between the current sarcoidosis and service.


CONCLUSION OF LAW

The criteria for service connection for sarcoidosis have been met.  38 U.S.C.A. §§ 1110, 1153, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2011). 
 

REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

The claim of service connection for sarcoidosis has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome noted above, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Analysis

The Veteran seeks service connection for sarcoidosis.  At his Board hearing he testified that during his second period of service he was bitten by a tick, contracted Lyme disease, and as a result developed sarcoidosis, which he still has.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 
Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Service connection may also be granted if the evidence shows that the condition was observed during service and continuity of symptomatology was demonstrated thereafter, and if the evidence includes competent evidence relating the current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997); 38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service treatment records (STRs) show that he was diagnosed with a positive Lyme titer, acute rheumatic fever, and sarcoidosis during his second period of service for which he was given a medical discharge in July 1991.  Prior to this a June 1990 entrance examination noted that clinical evaluation revealed normal findings and that the Veteran's present health was excellent.  A June 26, 1991, STR noted that the Veteran was admitted on May 30, 1991, and was air-evacuated from Reynolds Army Community Hospital for further evaluation of symptoms of dyspnea.  He was initially admitted and had a chest x-ray, which demonstrated marked hilar adenopathy, and was transferred for further evaluation of probable sarcoidosis with a positive ASO titer.  The Veteran's sarcoid was initially felt to be responsible for his decreased visual acuity.  The Veteran was noted to have a past medical history of positive Lyme titer, sarcoidosis, and acute rheumatic fever, and was given discharge diagnoses of positive Lyme titer, sarcoidosis, and acute rheumatic fever.  A July 1, 1991, Entrance Physical Standards Board Proceedings document notes that the Veteran had acute rheumatic fever diagnosed the fifth week of "AIT," fever, polyarthralgias, and a positive ASO titer.  He was subsequently transferred and diagnosed with sarcoidosis after an extensive workup.  Diagnoses of stage II sarcoidosis, recent acute rheumatic fever, and positive Lyme titer were given.  It was noted that the Veteran did not meet the medical standards and should be separated from service.  It was also noted that the Veteran's conditions existed prior to service and were not aggravated by service.  

To quickly address the finding made on separation noted above that the Veteran's conditions existed prior to service, it is noted that clinical testing during the Veteran's June 1990 entrance examination revealed that he was entirely normal.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1153; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  See Wagner, supra.  Significantly, the Veteran's July 1, 1991, Entrance Physical Standards Board Proceedings document finding that the Veteran's conditions pre-existed service contains no rationale as to why such a finding was made given his normal entrance examination or how his rheumatic fever pre-existed service given that it was found to be "acute."  

Therefore, the Board finds that the July 1, 1991, document does not clearly and unmistakably indicate that the Veteran's claimed sarcoidosis pre-existed service when weighed against the fact he had a normal entrance examination and he was found to have an acute rheumatic fever condition during service.  Thus, the Veteran's claim is one for service connection.  See Id.   

Regarding whether the Veteran currently has sarcoidosis that had its onset during, or that is otherwise related to, service, various VA examinations have been conducted.  

June 2005 VA treatment records noted that the Veteran was given an assessment of sarcoidosis; he had a chest x-ray showing lymphadenopathy and increased dyspnea.  A CT scan of the chest was ordered.  A June 2005 CT scan report notes, in part, that the Veteran had a calcified granuloma in the right lower lobe and an impression of essentially unremarkable examination was given.  

Numerous VA treatment records note that the Veteran had a history of sarcoidosis.  

A January 2006 VA examination report notes that the Veteran reported that he was bitten by a tick in 1991 and was admitted to the hospital where he was diagnosed with Lyme disease that caused conditions like rheumatic heart disease and sarcoidosis of the lungs.  Following a physical examination, the Veteran was given a diagnosis of history of sarcoidosis due to tick bite, but at present he is on no medication and according to his primary care physician he had essentially normal health.  A January 2006 pulmonary function tests (PFTs) report noted that "this sarcoidosis patient exhibited good effort, ATS criteria were met on spirometry maneuvers.  Panting is acceptable for VTGs.  DLCO ATS IVC criterion was met."

A January 2008 VA examination report notes that the Veteran reported that he was diagnosed with sarcoidosis and given steroids for 6 months during service.  A physical examination revealed that auscultation of the lungs showed that there was no evidence of wheezing or rhonchi.  January 2008 PFTs were conducted and reviewed by the examiner.  A diagnosis of sarcoidosis diagnosed in 1991; treated with steroids and at present the Veteran seemed to be doing okay, was given.  Chest x-ray seemed to be clear.  

Finally a December 2010 VA examination report notes that the Veteran's claim file was reviewed.  Following a physical examination and review of PFTs conducted two years earlier, December 2010 PFTs, and the above noted CT scan, the Veteran was given a "final diagnosis" of pulmonary sarcoidosis.  The examiner opined that that it is at least as likely as not that the Veteran's sarcoidosis is caused by, or a result of, his military service.  The examiner noted that x-ray findings plus the lung biopsy have proven the diagnosis of pulmonary sarcoidosis.  This was discovered in 1991 while he was still serving in the miliary.  
In summary, the Board finds that the December 2010 VA examination report is competent medical evidence showing that the Veteran currently has sarcoidosis that is related to service.  The examiner reviewed and discussed the Veteran's claim file, past VA treatment records, and STRs, and conducted testing of the Veteran's lungs in concluding that he currently has sarcoidosis.  There is no indication that the examiner misstated any relevant fact or that the Veteran supplied an inaccurate history to the examiner.  Thus this evidence is of high probative value.  Although prior VA examination reports did not find that the Veteran had sarcoidosis, given the finding of a current disability that is related to service contained in the December 2010 VA examination report, at the very least, the evidence is in equipoise and any doubt is resolved in the Veteran's favor. 

Accordingly, service connection for sarcoidosis is warranted. 


ORDER

Service connection for sarcoidosis is granted.


REMAND

The Veteran also seeks service connection for rheumatic fever and Lyme disease.  

The November 2010 Board remand instructed that a VA examination was to be conducted to determine the nature and etiology of the Veteran's claimed disabilities, including any residuals thereof, and that the examiner was to review the evidence of record and provide cogent rationales for his or her medical findings and opinions.  

A December 2010 VA examination report notes that the examiner reviewed the Veteran's claim file and that in 1991, he was bitten by a tick and developed Lyme disease.  The examiner noted that the Veteran was prescribed antibiotics and the condition resolved.  The Veteran was asymptotic.  The condition had resolved so the disease was not present anymore.  It was noted that the repeat Lyme titer was already negative.  However, the examiner then gave the Veteran a diagnosis of Lyme disease.  Regarding rheumatic fever the examiner noted that the Veteran denied having symptoms of rheumatic fever in the past.  It was also noted by the examiner that he did not have rheumatic fever based on a review of his claims folder and VA clinical data.  

Following this examination, in December 2011 the RO requested that the December 2010 VA examiner provide an addendum opinion clarifying the report.  

An April 2012 VA examination form, which is almost entirely not filled in by the examiner, noted only that the Veteran's claim file was reviewed and that the examiner reviewed the C and P note from December 29, 2011, and that she agreed with the medical opinion regarding Lyme's disease and rheumatic fever.  

A review of the Veteran's physical and electronic Virtual VA claim file does not show a VA examination or C and P examination dated December 29, 2011.  It is unclear whether the April 2012 VA medical examiner was mistaken about the date of the December 2010 VA examination report of record or whether a December 29, 2011, VA examination report exists and is not of record.  VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  On remand, the RO/AMC should obtain any and all outstanding VA examination reports and any outstanding VA treatment records.  See also 38 U.S.C.A. § 5103A(c).  

Additionally, regarding the Veteran's claim of service connection for Lyme disease the current December 2010 VA examination and addendum opinion is contradictory in that the examiner found that the Veteran's claimed Lyme disease in-service resolved and therefore the disease was not present any more, but also gave the Veteran a diagnosis of Lyme disease.  Therefore, the Board finds that this examination is of limited probative value regarding whether the Veteran currently has Lyme disease, or residuals thereof.  See generally Bloom v. West, 12 Vet. App. 185, 187 (1999).

Similarly, regarding the claim of service connection for rheumatic fever, the December 2010 VA examiner found that the Veteran denied having it in the past and a review of the claim file did not show that he had rheumatic fever.  Given that the Veteran's STRs clearly note that he had acute rheumatic fever during service, the Board finds that this opinion is based on an inaccurate or contradictory factual premise and is therefore of little probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance, and further remand will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus a remand is necessary so that the Veteran can be provided with an adequate medical examination and opinion regarding the nature and etiology of his claimed disabilities.    

The appellant is hereby notified that it is his responsibility to report to any scheduled examination(s) and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination(s) without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following actions:

1.  Take all necessary actions to obtain any outstanding VA treatment records and VA examination reports, including a possible VA examination report dated December 29, 2011.  

2.  Schedule the Veteran for an examination by an appropriate medical professional to determine the nature and etiology of his claimed Lyme disease and rheumatic fever.  Any and all indicated tests should be conducted.  

As to any current Lyme disease or rheumatic fever condition identified or any residual thereof, including arthritis, the examiner is to provide an opinion as to whether it is at least as likely as not related to, or had its onset during, service.  The examiner is to specifically state whether the Veteran has any residuals of his in-service Lyme disease and rheumatic fever.  The Veteran's STRs must be discussed and a detailed rationale for each and every medical opinion must be provided.

The entire claims file (i.e. the paper claims file and any pertinent medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  Thereafter, any additional development deemed appropriate should be accomplished.  The claims should then be re-adjudicated.  If either of the claims remain denied, issue a supplemental statement of the case (SSOC) containing notice of all relevant actions taken on the claim, to include a summary of the evidence, including that evidence contained in the Virtual VA claim file and CAPRI, and applicable law and regulations considered pertinent to the issues currently on appeal, and allow an appropriate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


